Citation Nr: 0032609	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-16 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for service connected 
right ear hearing loss with tinnitus, currently evaluated at 
a noncompensable level.


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to June 
1971, from July 1971 to September 1972, and from February 
1973 to February 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut that denied the veteran's claim of entitlement to 
an increased rating for his service connected right ear 
hearing loss, currently evaluated as noncompensable.  A 
notice of disagreement was received in June 1999.  A 
statement of the case was issued in June 1999.  A substantive 
appeal was received from the veteran in July 1999.

The Board notes that the veteran originally requested a 
hearing at the RO in his substantive appeal of July 1999, but 
canceled that request in January 2000.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
resolution of the veteran's claim on appeal has been 
obtained by the RO.

2. The veteran's right ear hearing loss is currently 
manifested by a mild to moderately severe sensorineural 
hearing loss above 1000 Hertz.

3. The veteran has recurrent tinnitus in the right ear.


CONCLUSIONS OF LAW

1. The criteria for a compensable evaluation for the 
veteran's service connected hearing loss have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.85, 
4.86 (2000).

2. The criteria for a compensable evaluation for the 
veteran's tinnitus have been met.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that an increased rating is warranted 
for the veteran's right ear hearing loss.  The Board is 
satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

A review of the record reflects that service connection for 
right ear hearing loss with tinnitus was established at a 
noncompensable level by a rating action of November 1986.  
This rating was based on service medical records which 
indicated that the veteran's hearing loss had its onset 
during his tour of duty in the Air Force, and the results of 
hearing tests that indicated that the right ear did have a 
level of hearing loss sufficient to be considered a 
disability under 38 C.F.R. § 3.385 (1986).

In March 1999, the RO received a claim for an increased 
rating for the veteran's service connected hearing loss.  
Essentially, it is maintained that the evaluation currently 
assigned for this disability is not adequate, given its 
current symptomatology.  The recent evidence of record 
includes the reports of VA examinations, including 
audiometric testing.

On the authorized audiological evaluation in June 1998, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
35
65
60
LEFT
15
15
20
40
45

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.

Examination that day indicated that the veteran reported no 
change in hearing since his last audio evaluation.  The 
veteran did report tinnitus in the right ear, but denied 
otalgia and otorrhea.  The veteran was diagnosed with hearing 
in the right ear within normal limits through 1000 Hertz, 
followed by a mild to moderately severe sensorineural hearing 
loss thereafter.  The examiner indicated that the veteran's 
speech discrimination was excellent in the right ear.

On the authorized audiological evaluation in April 1999, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
55
60
LEFT
15
15
25
45
55

Speech audiometry revealed speech recognition ability of 92 
percent in both ears.  The veteran reported occasional 
tinnitus, which was not present at the time of examination.  
The veteran denied any dizziness, otalgia, or otorrhea.  The 
veteran was diagnosed with bilateral sensorineural hearing 
loss.

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

In this regard, the Board notes that, currently, the 
veteran's service connected hearing loss is evaluated as 
noncompensable under 38 C.F.R. § 4.85 (2000).   The Board 
notes that, during the pendency of this appeal, VA issued new 
regulations for evaluating diseases of the ears and other 
sense organs, effective June 10, 1999.  62 Fed. Reg. 25,202-
25,210 (May 11, 1999).  The United States Court of Appeals 
for Veterans Claims (Court) has held that, where laws or 
regulations change after a claim has been filed or reopened 
and before administrative or judicial process has been 
concluded, the version most favorable to the veteran applies, 
unless Congress provided otherwise or permitted the Secretary 
of Veterans Affairs to provide otherwise, and the Secretary 
has done so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
see also Fischer v. West, 11 Vet. App. 121 (1998).

The regulations noted above had not become effective at the 
time the RO issued the appealed June 1999 decision, nor are 
they referred to in the June 1999 statement of the case.  
Therefore, prior to reaching the analysis of this claim on 
the merits, the Board has considered whether or not the 
veteran would be prejudiced if the Board proceeded with 
appellate consideration of the claim without prior 
consideration of the new criteria by the RO.

In this regard, the Board notes that the evaluation of 
hearing impairment is based on examinations using controlled 
speech discrimination tests together with results of a pure 
tone audiometric test.  38 C.F.R. § 4.85 (2000).  The results 
are charted on Table VI and Table VII.  Thus, in order to 
assign a compensable evaluation for his hearing loss, the 
veteran must demonstrate a decrease in percentage of speech 
discrimination and/or an increase in average pure tone 
decibel loss.  The Board has compared the previous versions 
of Table VI and Table VII, and the new versions of these 
tables.  There has been no discernable change.  Further, the 
Board finds that the revisions made to 38 C.F.R. § 4.86 
pertain to only exceptional patterns of hearing loss, and, as 
they would not be applicable to the veteran's right ear 
hearing loss, consideration of these newly developed criteria 
would by no means affect the outcome of the veteran's claim 
in this case.  In sum, the Secretary has stated that:

"[t]he revisions of the sections 
addressing ear and other sense organs are 
part of the overall revision of the 
rating schedule based on medical 
advances, etc., rather than representing 
liberalizing interpretations of 
regulations. We have explained above the 
reasons for the provisions of Sec. 4.86.  
The preamble erred in discussing these 
provisions as liberalizations.  Rather, 
they are an attempt to assure more 
equitable evaluations in a small number 
of veterans with unusual patterns of 
hearing impairment."

62 Fed. Reg. at 25,202.

Where new regulations have been promulgated, it is the usual 
practice to remand the issue to the RO to afford the veteran 
due process in the sense that consideration is given to both 
the new and the old rating criteria by the RO in the first 
instance. However, in this case, where there has been no 
change in the substantive criteria directly affecting the 
veteran's claim, the Board has determined that there is no 
prejudice to the veteran in proceeding to consider the issue.  
Remand of the issue would only needlessly delay consideration 
of the veteran's claim, without any benefit to the veteran.  
The Board further notes that the veteran has had ample 
opportunity to advance argument and evidence as to the 
limitations produced by his service connected disability, and 
there is no prejudice in the Board reviewing his claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Taking into account all the evidence, the Board finds that 
the veteran's hearing loss is properly evaluated as 
noncompensable.  In this regard, the Board notes that the 
results of the June 1998 examination indicate that the 
veteran had an average pure tone threshold in the right ear 
of 44 decibels with speech recognition of 92 percent.  
Evaluating these test scores based on Table VI found at 38 
C.F.R. § 4.85, the veteran's right ear hearing acuity is at 
Level I.  Since the veteran is not service connected for his 
left ear, 38 C.F.R. § 4.85(f) indicates that the veteran's 
left ear should be evaluated as Level I for rating purposes.  
This level of hearing acuity, as reflected on Table VII of 38 
C.F.R. § 4.85, warrants a noncompensable evaluation.

Further, the results of the April 1999 examination also 
indicate that the veteran had an average pure tone threshold 
in the right ear of 44 decibels with speech recognition of 92 
percent.  Evaluating these test scores based on Table VI 
found at 38 C.F.R. § 4.85, the veteran's right ear hearing 
acuity is again found to be Level I.  This level of hearing 
acuity, as reflected on Table VII of 38 C.F.R. § 4.85, 
warrants a noncompensable evaluation. 

The Board notes that "...disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet.App. 345 (1992).  Here, such mechanical 
application establishes that no more than a noncompensable 
disability rating is warranted. Accordingly, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an increase in his hearing loss 
evaluation, and, therefore, an increased evaluation for right 
ear hearing loss is not warranted.  

However, this does not conclude the matter of the veteran's 
claim.  As noted previously, the veteran was service 
connected in November 1986 for right ear hearing loss with 
tinnitus.  At the time, the veteran was not given a 
compensable rating for his tinnitus because the regulations 
in effect at that time required tinnitus to be persistent, 
and a symptom of head injury, concussion, or acoustic trauma.  
See 38 C.F.R. § 4.87a, Diagnostic Code 6260 (1998).

However, when the VA issued new regulations for evaluating 
diseases of the ears and other sense organs, see 62 Fed. Reg. 
25,202-25,210 (May 11, 1999), those regulations contained 
revised criteria for rating tinnitus as well as hearing loss.  
Under the regulations effective June 10, 1999, tinnitus may 
be granted at a 10 percent evaluation even if it is only 
recurrent, not necessarily persistent, and without the 
requirement that it necessarily be a symptom of head injury, 
concussion, or acoustic trauma.

As noted previously, the Court has held that, where laws or 
regulations change after a claim has been filed or reopened 
and before administrative or judicial process has been 
concluded, the version most favorable to the veteran applies, 
unless Congress provided otherwise or permitted the Secretary 
of Veterans Affairs to provide otherwise, and the Secretary 
has done so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
see also Fischer v. West, 11 Vet. App. 121 (1998).  The new 
tinnitus regulations had not become effective at the time the 
RO issued the appealed June 1999 decision, nor are they 
referred to in the June 1999 statement of the case.  
Therefore, prior to reaching the analysis of this claim on 
the merits, the Board has considered whether or not the 
veteran would be prejudiced if the Board proceeded with 
appellate consideration of the claim without prior 
consideration of the new criteria by the RO.  In light of the 
favorable ruling below, the Board finds no prejudice to the 
veteran.

As noted above, the report of the VA examination of the 
veteran dated June 1998 indicates that he reported tinnitus 
in his right ear.  During his VA examination of April 1999, 
the veteran reported occasional tinnitus.

Taking into account all relevant evidence, the Board finds 
that the evidence supports the veteran's claim for an 
increased rating for tinnitus.  The medical evidence 
indicates that the veteran suffers from recurrent tinnitus, 
which is entitled to a 10 percent rating under Diagnostic 
Code 6260, and is the highest schedular rating available for 
tinnitus.

In sum, the Board finds that, while the veteran's hearing 
loss still remains at a noncompensable level, his recurrent 
tinnitus is 10 percent disabling.  As such, the Board is of 
the opinion that these two disabilities should be rated 
separately, and that the veteran should be granted an 
increased rating for his tinnitus only.


ORDER

Entitlement to an increased rating for right ear hearing 
loss, currently evaluated at a noncompensable level, is 
denied.

Entitlement to an increased rating for tinnitus, currently 
evaluated at a noncompensable level, is granted, subject to 
the controlling laws and regulations governing monetary 
disbursements.


		
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge
	Board of Veterans' Appeals

 

